Title: From James Madison to Benjamin Lincoln, 10 July 1805
From: Madison, James
To: Lincoln, Benjamin


          
            Sir.
            Department of State. July 10th. 1805.
          
          I request you to be pleased to cause to be purchased, as soon as possible, and delivered to the Assistant Military Agent at Fort Independence the following articles intended for Algiers and respecting which he will receive instructions.
          1 piece of fine muslin embroidered with small spots of Silver.
          1 Do. embroidered in like manner with gold.
          In case the latter cannot be procured you will substitute two pieces of very fine Indian Dimity, or a piece (10 yards) of very fine muslin.
          About two hundred dollars worth of Sweetmeats prepared without any spirituous mixture.
          
          50 lb of Coffee.
          I shall be obliged by your taking care that they be chosen with particular attention & safely packed.
          You may draw upon me for the expense, at sight, accompanying the draft will a bill of parcells. I am &c.
          
            James Madison.
          
        